                 Case 2:20-cv-00323-TSZ Document 10 Filed 04/09/21 Page 1 of 2




 1                                                                           The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT FOR THE
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8

 9
   UNITED STATES OF AMERICA, ex rel.                        CASE NO. 20-cv-0323-TSZ
10 AARON CHUNG,

11                                  Plaintiffs,
                                                            ORDER
                            v.
12

13 OPTION CARE ENTERPRISES, INC., et. al.,

14                                  Defendants.

15

16          The United States having declined at this time to intervene in this action pursuant to the False

17 Claims Act, 31 U.S.C. § 3730(b)(4)(B), it is hereby ORDERED that:

18          1.       The Complaint, this Order, the United States’ Notice of Declination, and all other

19 papers on file in this action shall be unsealed;

20          2.       Relator shall serve a copy of the Complaint, this Order, and United States’ Notice of

21 Declination on Defendants;

22          3.       The parties shall serve all pleadings and motions filed in this action, including

23 supporting memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The



      ORDER - 1                                                                   UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
      (20-cv-0323-TSZ)
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
                 Case 2:20-cv-00323-TSZ Document 10 Filed 04/09/21 Page 2 of 2




 1 United States may seek dismissal of Relator’s action or claims, order any deposition transcripts, and

 2 are entitled to intervene in this action, for good cause, at any time;

 3          4.       The parties shall serve all notices of appeal upon the United States;

 4          5.       All orders of this Court shall be sent to the United States; and

 5          6.       Should Relator or any Defendant propose that this action be dismissed, settled, or

 6 otherwise discontinued, the Court will provide the United States with notice and an opportunity to be

 7 heard before ruling or granting its approval.

 8

 9          DATED this 9th day of April, 2021.

10

11

12
                                                            A
                                                            Thomas S. Zilly
                                                            United States District Judge
13

14 Presented by:

15
   s/ Kayla C. Stahman
16
   KAYLA C. STAHMAN, CA #228931
   Assistant United States Attorneys
17
   United States Attorney’s Office
   700 Stewart Street, Suite 5220
18
   Seattle, Washington 98101-1271
   Phone: 206-553-7970
19
   Fax:     206-553-4067
   Email: kayla.stahman@usdoj.gov
20

21

22

23



     ORDER - 2                                                                     UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
     (20-cv-0323-TSZ)
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
